      Case 1-17-45570-nhl            Doc 171       Filed 06/02/19   Entered 06/03/19 12:18:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                    Chapter 11
VORAS ENTERPRISE INC.
aka Voras Enterprises Inc.,                                         Case No. 17-45570 (NHL)

                Debtor.
----------------------------------------------------------x

                        ORDER GRANTING FINAL FEE APPLICATIONS

                 Upon the applications of (a) Sperber, Denenberg & Kahan, P.C. (the “SDK

Application”), special real estate counsel for Voras Enterprise Inc. (the “Debtor”), and (b) Archer

& Greiner, P.C. (the “Archer Application”), attorneys for the Debtor, each for final allowance of

compensation and reimbursement of expenses; and it appearing the Court has jurisdiction to

consider the SDK Application and the Archer Application (collectively, the “Applications”),

pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that venue is proper in this District

pursuant to 28 U.S.C. § 1408; and the Court having scheduled a hearing on the Applications for

May 30, 2019 (the “Hearing”); and it appearing that due notice having been given pursuant to

Federal Rules of Bankruptcy Procedure 2002(a)(7) and (c)(2) that no other or further notice need

be given; and no objections having been filed to the Applications; and the Court having considered

the Applications; and after hearing from the Office of the United States Trustee and such other

parties whose identities are set forth on the record of the Hearing; and upon the record of the

Hearing; and due deliberation having been had, and sufficient cause appearing therefor, it is hereby

                 ORDERED, that the Applications be, and hereby are, granted to the extent set forth

in Schedule “A” attached hereto; and it is further
     Case 1-17-45570-nhl        Doc 171     Filed 06/02/19      Entered 06/03/19 12:18:19




               ORDERED, that the Debtor is authorized and directed to make payments on

account of the allowances granted hereby to the extent set forth in Schedule “A” attached hereto

and in accordance with other applicable orders of the Court; and it is further

               ORDERED, that the Court shall retain jurisdiction with respect to all matters

arising from or related to implementation of this Order.




                                                               ____________________________
 Dated: June 2, 2019                                                Nancy Hershey Lord
        Brooklyn, New York                                     United States Bankruptcy Judge
                                         Case 1-17-45570-nhl           Doc 171       Filed 06/02/19    Entered 06/03/19 12:18:19

          Case Number:        17-45570 (NHL)
          Case Name:          Voras Enterprise Inc.

                                                                     FIRST AND FINAL FEE PERIOD

 Applicant                         Date/Docket No. of Application                            Fees         Fees      Fees    Fees to be   Expenses       Expenses
                                                                                           Requested   Allowed      Held     Paid by     Requested    Allowed and
                                                                                                       and to be    Back     Debtor                    to be Paid
                                                                                                         Paid
Archer &         First and Final Application of Archer & Greiner, P.C., as Counsel for      $815,000    $692,7501     n/a     $692,750   $11,537.25    $11,537.25
Greiner,         Voras Enterprise Inc., for Allowance of Compensation and
P.C.,            Reimbursement of Expenses for the Period from October 26, 2017
Counsel for      through March 31, 2019 [Docket No. 165], filed May 9, 2019
the Debtor
                 Supplement to First and Final Application of Archer & Greiner, P.C., as
                 Counsel for Voras Enterprise Inc., for Allowance of Compensation and
                 Reimbursement of Expenses [Docket No. 168], filed May 24, 2019

                 Amended Cover Sheet for Supplement to First and Final Application of
                 Archer & Greiner, P.C., as Counsel for Voras Enterprise Inc., for
                 Allowance of Compensation and Reimbursement of Expenses [Docket
                 No. 170], filed May 29, 2019
Sperber,         First and Final Application of Sperber, Denenberg & Kahan, P.C., as         $25,220     $25,220      n/a      $25,220        $0.00         $0.00
Denenberg        Special Real Estate Counsel for Voras Enterprise Inc., for Allowance of
& Kahan,         Compensation and Reimbursement of Expenses for the Period from May
P.C.,            24, 2018 through March 31, 2019 [Docket No. 164], filed May 9, 2019
Special Real
                 Supplement to First and Final Application of Sperber, Denenberg &
Estate           Kahan, P.C., as Special Real Estate Counsel for Voras Enterprise Inc.,
Counsel for      for Allowance of Compensation and Reimbursement of Expenses [Docket
the Debtor       No. 167], filed May 24, 2019

                 Amended Cover Sheet for Supplement to First and Final Application of
                 Sperber, Denenberg & Kahan, P.C., as Special Real Estate Counsel for
                 Voras Enterprise Inc., for Allowance of Compensation and
                 Reimbursement of Expenses [Docket No. 169], filed May 29, 2019


                                                                          DATE: __________________                    INITIALS: _____________, USBJ


          1
              Reflects consensual voluntary reduction.
